Citation Nr: 0927583	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  03-36 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1970 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  The 
Veteran appealed that decision to the Board, and the case was 
referred to the Board for appellate review.  

This matter was previously remanded by the Board in July 2005 
and in February 2007 for further evidentiary development, to 
include a VA examination.  The Veteran was scheduled for a VA 
examination in April 2009 for which he did not appear, and he 
requested to reschedule.  However, another VA examination is 
not necessary as the instant Board decision grants service 
connection for a right knee disability.  


FINDINGS OF FACT

The service treatment records show that the Veteran sustained 
a right knee injury while on active duty; clinical findings 
included recurrent swelling and locking of the joint and a 
medial meniscal tear was suspected; there is a post-service 
medical opinion that links a current right knee disability to 
recurrent swelling of the medial aspect of the right knee 
during service and a subsequent June 2006 VA examination 
found that the Veteran had a current right knee disability 
manifested by pain and limitation of motion.  


CONCLUSION OF LAW

Service connection for a right knee disability is warranted.  
38 U.S.C.A. §§ 1110 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  The VCAA has also 
been the subject of various holdings of Federal courts.  

The duty to notify has been substantially complied with in 
this case.  As the Board herein grants the claim for service 
connection for a right knee disability, the need to discuss 
VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is obviated.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.  

Factual Background

Within the Veteran's service treatment records is associated 
an October 1968 consultation report, which shows that he 
injured his right knee five years earlier by jumping on a 
mat.  It was noted that his right knee locked when he played 
football.  It was also reported that there was no 
instability, tenderness, or effusion.  An X-ray examination 
of the right knee was normal.  
The Veteran's August 1970 service entrance examination 
included a history of a knee strain.  The clinical evaluation 
of the right knee was normal.  The April 1972 separation 
examination included a history of swollen, painful joints and 
"trick" or locked knee.  In May 1972, the Veteran reported 
occasional locking of his right knee that prevented full 
extension and a three week history of recurrent swelling of 
the medial aspect of his right knee with pain.  The examiner 
thought he might have an old medial meniscus tear, and he was 
referred to the orthopedic clinic.  However, he separated 
from the service that same month (May 1972).  

A May 1974 private medical record reveals that the Veteran 
complained of right knee pain.  An X-ray of the knee was 
normal.  

An August 2002 VA treatment record shows that the Veteran 
gave a long history of knee problems that began when he was 
treated for right knee swelling in service.  The examiner 
reviewed and referenced his military records and found that 
the Veteran has had persistent pain in both knees and has 
required medication and a knee brace.  The Veteran was 
diagnosed as having a cystic growth on the right medial knee, 
which had previously been diagnosed as a Baker's cyst, 
degenerative joint disease, and chronic pain.  The August 
2002 X-ray showed no bone or joint abnormality in either 
knee.  The examiner found that the present right knee 
condition is a result of the original injury which was 
"aggravated" during service.  The clinician concluded that 
the present right knee condition is at least as likely as not 
related to the recurrent right knee swelling of the medial 
aspect of the right knee which occurred while on active duty.  

A March 2004 VA treatment record notes that the Veteran 
continued to seek right knee treatment and wore a brace at 
times.  

The Veteran's June 2006 VA examination of his right knee 
found no deformity, swelling, tenderness, or instability.  
Flexion of the knee was from 0 to 110 degrees with pain 
medially at 110 degrees and negative 30 degrees secondary to 
pain.  The Veteran experienced pain on full extension.  The 
Veteran had stable medial and lateral meniscus and collateral 
ligaments as well as stable anterior and posterior cruciate 
ligaments.  The active range of motion did not produce any 
weakness, fatigue, or incoordination; he had a normal gait.  
Right knee X-rays showed no evidence of a fracture or 
dislocation; no abnormality was apparent.  

Analysis

The Board finds that entitlement to service connection for a 
right knee disability is warranted.  

While there is some indication of a pre-service right knee 
injury, the clinical examination of the Veteran's right knee 
upon entry into service was negative for any relevant 
abnormal objective findings.  Such evidence raises a 
presumption of soundness and with no pre-service diagnosis of 
a chronic right knee disability, the evidence does not 
clearly and unmistakably show such disability was present 
prior to service.  See 38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  
Thus the question becomes whether there is a nexus between a 
current right knee disability and any incident of service, to 
include trauma.  Id.; 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The service treatment records provide evidence of an in-
service injury with recurrent swelling of the medial aspect 
of the Veteran's right knee and a medial meniscal tear was 
suspected at that time.  The August 2002 VA treatment record 
and the report of the June 2006 VA examination showed that 
the Veteran has a current right knee disability.  The 
question that remains is whether there is competent evidence 
that links the current right knee disability to service.

The only competent evidence that addresses the contended 
causal relationship is the August 2002 VA medical opinion.  
Following a review of the Veteran's service treatment records 
and a current evaluation, the examiner concluded that the 
current right knee condition is at least as likely as not 
related to the recurrent right knee swelling of the medial 
aspect of the right knee that occurred while on active duty.  
As noted above, the service treatment records do show such 
findings.  There is no contrary competent opinion of record.  
The only other report of an examination of the right knee of 
record is the June 2006 VA examination, which objectively 
showed limitation of motion of the right knee, thereby 
confirming a current right knee disability.  

After consideration of the evidence of file, and with 
application of the doctrine of reasonable doubt, the Board 
finds that service connection for a right knee disability is 
warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 4.71a. 


ORDER

Entitlement to service connection for a right knee disability 
is granted.  



____________________________________________
R. F. WILLIAMS	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


